Citation Nr: 9931191	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-25 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for general peripheral 
neuropathy (claimed as a residual of frostbite).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral weak foot and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  He served in combat in World War II campaigns, which 
included the Ardennes, Rhineland and Central Europe.

The matter presently before the Board of Veterans' Appeals 
(Board) initially arose from a March 1993 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted an increased disability 
rating to 20 percent for chronic lumbosacral strain.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case (SOC) in July 1993.  The RO received 
his substantive appeal in November 1993.  The veteran then 
presented testimony at a hearing held by the Hearing Officer 
(HO) at the local Detroit VARO in December 1993.  The HO 
confirmed and continued the denial of the benefit sought in a 
February 1994 supplemental statement of the case (SSOC).

In May 1996, the veteran's claims folder was permanently 
transferred to the St. Petersburg, Florida VARO as he now 
resides in that jurisdiction.

Following additional development, the St. Petersburg VARO 
granted an increased rating to 40 percent for chronic 
lumbosacral strain in a June 1996 rating decision and SSOC.  

By rating decision issued in September 1998, the St. 
Petersburg VARO denied entitlement to service connection for 
general peripheral neuropathy (claimed as a residual of 
frostbite) and found that new and material evidence had not 
been submitted to reopen his claims for service connection 
for bilateral weak foot and deviated nasal septum.  The 
veteran filed a timely NOD, and was issued a SOC as to these 
claims in December 1998.  The RO received his substantive 
appeal as to these issues in January 1999.  The veteran 
presented testimony regarding these issues at a hearing held 
by the local HO in April 1999.  At the time of the hearing on 
appeal, the veteran indicated that he wished to withdraw his 
claim of whether new and material evidence had been submitted 
to reopen his claim for deviated nasal septum from appellate 
consideration.  In May 1999, the veteran withdrew, in 
writing, his claim for an increased rating for chronic 
lumbosacral strain.  A SSOC was issued in May 1999.


FINDINGS OF FACT

1.  An October 1997 VA treatment record reflects that the 
veteran manifests general peripheral sensory/motor neuropathy 
affecting both upper and lower limbs.

2.  The veteran served in combat theaters from July 1944 to 
March 1946, and was exposed to cold weather conditions.

3.  A medical opinion obtained by the veteran's accredited 
representative indicates that the veteran's current 
peripheral neuropathy of the extremities is likely the result 
of his cold weather exposure/frostbite while in service.

4.  The Detroit VARO denied service connection for bilateral 
weak foot in a December 1948 rating decision.  The veteran 
was notified of the adverse determination by VA letter dated 
January 7, 1949.  He did not initiate an appeal.

5.  Evidence submitted since the December 1948 rating 
decision, when viewed in the context of the entire record, is 
cumulative and redundant and, therefore, does not bear 
directly and substantially upon the issue at hand.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
general peripheral neuropathy (claimed as a residuals of 
frostbite) is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.  The December 1948 RO decision denying service connection 
for bilateral weak foot is final.  38 U.S.C.A. §§ 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).

3.  Additional evidence received since the Detroit VARO 
denied entitlement to service connection for bilateral weak 
foot in December 1948 is not new and material, and 
accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The RO decision on appeal determined, in essence, that the 
veteran's claim was not well grounded.  However, having also 
reviewed the record, the Board disagrees.  In any case where 
a veteran was engaged in combat with the enemy during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

Based on the veteran's service record noted above, the Board 
deems that the veteran is a combat veteran and that 38 
U.S.C.A. § 1154(b) applies in this case.  His exposure to 
cold weather conditions is consistent with his participation 
in combat in World War II campaigns, which included the 
Battle of the Bulge (noted on his service records as 
"Ardennes, Rhineland") and Central Europe.  In section 1154 
cases, "[t]he veteran must then generally establish that his 
claim is well grounded by medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events."  Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).  Here, the veteran's most recent VA treatment 
records included an October 1997 clinical record reflecting 
that he manifests general peripheral sensory/motor neuropathy 
affecting both upper and lower limbs.  In September 1999, the 
veteran's accredited representative, The American Legion, 
submitted a medical opinion which indicates that the 
veteran's current peripheral neuropathy of the extremities is 
likely the result of his cold weather exposure/frostbite 
while in service.  As this statement was received within the 
applicable delimiting period and the representative waived 
initial consideration of the evidence by the RO, it has been 
accepted by the Board pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (a) and (c) (1999).  The Board further notes that 
this statement satisfies the medical nexus requirement set 
forth in Savage and Gregory, supra.

In light of the Board's finding that the veteran's claim for 
service connection for general peripheral neuropathy (claimed 
as a residuals of frostbite) is 
well-grounded, the veteran's entitlement to service 
connection is to be determined following a merits 
adjudication by the RO.

New and Material Evidence

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

As a preliminary matter, the Board observes that weak foot is 
defined as an early stage of flat foot.  Dorland's 
Illustrated Medical Dictionary 648 (28th ed. 1994).  Pes 
planus, or flat foot, occurs in a deformed foot in which the 
position of the bones relative to each other has been 
altered, with lowering of the longitudinal arch.  Dorland's 
Illustrated Medical Dictionary 1268 (28th ed. 1994).  A 
review of the record reveals that the terms 'weak foot' and 
'pes planus' have been used interchangeably to describe the 
foot disorder.

The Detroit VARO denied the veteran's original claim for 
service connection for bilateral weak foot in an April 1946 
rating decision.  The RO determined, based on an incomplete 
record, that the disability existed prior to service and had 
not been aggravated therein.  The veteran was informed of 
this adverse determination by VA letter dated April 5, 1946.  
He did not initiate an appeal, and the decision became final.  
By rating decision promulgated in December 1948, following 
the receipt of additional service medical records, the RO 
confirmed and continued the previous disallowance, finding 
that the condition was not incurred or aggravated by the 
veteran's wartime service.  The veteran was informed of this 
adverse determination by VA letter dated January 7, 1948.  He 
did not initiate an appeal, and this decision became final.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the December 1948 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in December 1948 consisted of the veteran's 
service medical and personnel records.  A review of these 
records reveals that the veteran had a normal clinical 
evaluation of the feet on induction examination in January 
1944.  His in-service treatment records do not reflect any 
treatment whatsoever for bilateral weak foot.  However, the 
veteran was noted to have first-degree pes planus on 
separation examination in March 1946.

Evidence submitted since the December 1948 decision of the 
Detroit RO, to include various private and VA treatment 
records and examination reports, does not mention the 
presence of bilateral weak foot (pes planus).  Moreover, the 
veteran's April 1999 personal hearing testimony was not 
directed to the issue of service connection for weak feet.  
Rather the veteran described numbness and pain in the feet as 
residuals of frostbite.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for bilateral weak foot.  The evidence previously of record 
did not establish that the veteran's pes planus had been 
incurred or aggravated by his period of active military 
service.  As noted above, the veteran has proffered little in 
the way of 'new' evidence as to this claim.  The 'additional' 
evidence and testimony of record pertains to complaints of 
numbness and pain in the feet as a residual of frostbite, 
rather than bilateral weak foot (pes planus).  Accordingly, 
the Board finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection for bilateral weak foot.  38 U.S.C.A. § 5108 (West 
1991); 
38 C.F.R. § 3.156(a) (1999).

As the foregoing explains the need for competent evidence 
demonstrating that his bilateral weak foot was aggravated by 
military service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for this disability.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  Finally, because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit- 
of-the-doubt doctrine may not be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for general 
peripheral neuropathy (claimed as a residuals of frostbite) 
is well grounded.  To this extent only, the appeal is 
granted.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
weak foot, the benefit sought on appeal remains denied.


REMAND

Because the claim of entitlement to service connection for 
general peripheral neuropathy (claimed as a residuals of 
frostbite) is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran's accredited representative has 
submitted a medical opinion which suggests that there is a 
nexus between the veteran's peripheral neuropathy and cold 
weather exposure/frostbite incurred in combat in World War II 
campaigns.  The Court has stated that the Board may only 
consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the appellant's claim will be known.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In view of the medical questions 
presented in this case, the Board finds that more 
comprehensive orthopedic and neurologic examinations are 
required.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1. The veteran should be requested to 
identify all sources of recent treatment 
received for general peripheral 
neuropathy, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran must also be scheduled 
for examination by VA orthopedic and 
neurologic specialists in order to 
determine the nature and extent of his 
claimed disabilities of the hands and 
feet.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the both 
examiners prior to examination.  X-rays 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  Complete range of motion 
studies of the hands and feet must be 
accomplished.  The specialists must then 
correlate their respective findings and 
render opinions as to:

	a. the nature, extent and etiology 
of pathology of any disorders of the 
hands and feet ; AND

	b. to the extent medically 
ascertainable, whether these current 
disorders, if any, may be clearly 
dissociated from the veteran's cold 
weather exposure in combat in World War 
II campaigns

The specialists should also reconcile the 
veteran's subjective complaints of pain 
with the objective findings.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for service 
connection for general peripheral 
neuropathy (claimed as a residual of 
frostbite) on a de novo basis.

5.  If this determinations remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







